13 May MAG SILVER CORP. Report of Voting Results The following matters were put to vote at the annual general and special meeting of shareholders of MAG Silver Corp. (the “Issuer”) held on May 9, The report on the voting results is as follows: 1.To receive the report of the directors of the company By a vote of show of hands, the motion to receive the report of the directors of the company was passed; 2.To receive the audited financial statements of the Company for the financial year ended December 31, 2007 and accompanying report of the auditor By a vote of show of hands, the motion to receive the audited financial statements of the Company for the financial year ended December 31, 2007 and accompanyingreport of the auditor was passed; 3.To set the number of directors By a vote of show of hands, the number of directors of the Issuer was set at seven (7); 4.Election of Directors By a vote of show of hands, the following persons were elected as directors of the Issuer until their term of office expires: Daniel T. MacInnis R. Michael Jones Peter K. Megaw Eric H. Carlson Jonathan A. Rubenstein Derek C. White Richard M. Colterjohn 5.Appointment of Auditors By a vote of show of hands, the directors were authorized to fix the auditors’ remuneration. 6.Stock Option Plan By a vote by ballot, the Amendment and Restatement of the Stock Option Plan (2007) was not approved.The result of the vote by ballot with respect to this matter is as follows: Number of Votes Percentage of Votes FOR the motion 12,247,038 46.02 % AGAINST the motion 14,367,783 53.98 % Total 26,614,821 MAG SILVER CORP. Per: “Frank Hallam” Frank R.
